Citation Nr: 1647580	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service periods from August 1986 to November 1993, May 1998 to September 1998, July 2001 to July 2004, and March 2005 to April 2008.  Additionally, he had periods of inactive duty for training in the Reserves and National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This claim was previously before the Board in November 2015.  At that time the Board granted the Veteran's request to reopen the issue of service connection for a right shoulder disorder on the basis that new and material evidence had been received since the prior final decision.  However, the issue of entitlement to service connection for a right shoulder disorder was remanded for further development.  That development has been completed and the case has returned to the Board.

The Veteran appeared at a videoconference at the RO in August 2015 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDING OF FACT

The Veteran's right shoulder disability is not etiologically related to a disease, injury, or event in service.






CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter November 2015.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records and to obtain a VA examination to determine the nature and etiology of any current right shoulder disorder.  Updated VA treatment records from the Cincinnati VA Medical Center (VAMC) were obtained and associated with the Veteran's claims file in December 2015.  Following the addition of the updated records, the Veteran underwent a VA examination in January 2016 to evaluate his right shoulder condition.  The examination and opinions are sufficient for adjudicating the claim as detailed below.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in April 2009 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). 

Here, the Veteran's STRs and VA medical records have been obtained and associated with the Veteran's claim's file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in January 2016 in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was adequate and satisfied VA's duty to provide a medical examination.  The examiner provided the Veteran with an in-person examination, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in August 2015.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Analysis

Here, the Veteran has claimed direct and secondary service connection for a right shoulder condition.  An April 2010 MRI indicated a partial tear of the infraspinatus tendon and supraspinatus tendinosis.  Additionally, VA treatment records indicated that he had reported long standing medical problems with his right shoulder and had shoulder surgery in January 2011.  These records establish a current right shoulder disability.  

The Veteran's statements and testimony indicated that the Veteran believed his right shoulder problems were either related to parachute jumps, duties performed as a water purification specialist; or as a result of his service-connected right elbow disorder.  The Veteran is competent to testify as to these events occurring; however, he is not competent to opine a causal link between those events and any medical condition as the etiology of the condition falls outside the realm of common knowledge of a layperson.  The record does not support that he has any specialized medical knowledge or experience that would render him competent to draw such conclusions. 

The Veteran's personnel records support his assertion that he participated in parachute jumps and served as a water purification specialist.  However, there is not sufficient evidence in the record that these activities resulted in a direct injury to the right shoulder.  

The Veteran's representative has argued that the STRs showed a scar on the right shoulder that was not noted at the entrance examination.  While this is accurate, there is no indication in the record that this scar constituted a right shoulder disorder.  The same medical record from April 1991 indicated the Veteran's upper extremities were normal with regard to strength and range of motion.  Therefore, the existence of a scar is not consistent with a right shoulder disorder while in service. 

The Veteran's representative also contended the Veteran's STRs showed the Veteran received medical treatment for his right shoulder in service.  The Veteran's representative does not indicate what records show treatment.  A review of the STRs shows that "R Shoulder Tendonitis" was noted in an October 2002 record that also indicated the Veteran did not receive treatment at that time.  Further, this record was in a series of records that only indicated a left shoulder injury.  The treatment records repeatedly mention treatment for the left shoulder without any indication of treatment or injury to the right shoulder.  In this context, it appears that the notation  of right shoulder tendonitis was a transcription error, and the weight of the evidence is against finding the Veteran received treatment in service for a right shoulder injury.  

The Veteran also stated at his October 2009 VA examination that he injured his right shoulder playing football in mid-2002.  However, the contemporaneous records and statements of the Veteran to a medical provider indicated that he injured his left shoulder.  In May 2002 he complained of pain in the left shoulder.  Additionally, the STRs from October and November 2002 indicated treatment for a left shoulder injury.  Therefore, the preponderance of the evidence is against finding the Veteran injured his right shoulder in mid-2002. 

Although, the weight of the evidence is against finding an in-service injury, the Board must evaluate the Veteran's contentions that the nature of his service including his parachute jumps and service as a water treatment specialist are etiologically related to his current right shoulder disorder.  The Board requested an opinion from a medical professional in the November 2015 remand in order to evaluate these claims.  

In January 2016, the Veteran underwent a VA examination.  The provider was a medical professional with specialized training and experience.  After reviewing the Veteran's electronic claims file, including his STRs and VA treatment records, and conducting an in-person examination, the examiner concluded it was less likely than not that the Veteran's right shoulder disorder was related to any in-service duties or parachute jumps.  The examiner noted a diagnosis of right labral tear status post anterior labral repair and subacromial bursal debridement.  The examiner supported this conclusion by noting there was no chronicity of complaints, symptoms, or care until October 2009.  The examiner noted in his report that the Veteran saw a medical professional six times between his discharge and October 2009, in all six encounters there were no symptoms, or complaints of a right shoulder injury.  The examiner's opinion is afforded great weight due to his expertise and the consistency of his report with the medical records.  Thus a preponderance of the evidence is against finding a nexus between the Veteran's active service and his current right shoulder disability. 

Therefore, a preponderance of the competent and credible evidence is against granting entitlement to service connection for the Veteran's right shoulder disorder on a direct basis. 

The Veteran has also claimed his right shoulder disorder is due to his service-connected right elbow disability.  The January 2016 examiner also addressed this issue in his opinion.  The examiner opined that it was less likely than not that the Veteran's service-connected right elbow osteoarthritis, residuals of right ulnar nerve transposition, arthritis of the spine, or other conditions including overcompensation for another joint caused the Veteran's right shoulder disability.  The examiner noted that the medical literature does not show a nexus to link the Veteran's service-connected conditions and his right shoulder disorder.  As the examiner is competent to draw such conclusions and sufficiently supported his conclusion, the opinion is given great weight.  Therefore, the preponderance of the competent and credible evidence is against granting entitlement to service connection for the Veteran's right shoulder disorder on a secondary basis. 

Finally, the Board has considered whether the Veteran's right shoulder disability was aggravated by any other service-connected disabilities.  There was no indication of a chronic worsening of the Veteran's right shoulder condition caused by his service-connected disabilities in the treatment records.  Additionally, the January 2016 examiner opined it was less likely than not that the Veteran's right shoulder disorder was aggravated by his service-connected conditions.  The examiner explained that there was no evidence of any aggravation of the right shoulder disorder.  Thus a preponderance of the evidence is against finding there was aggravation of the right shoulder disorder by a service-connected disability. 

Therefore the preponderance of the evidence is against finding the Veteran's right shoulder disorder is service connected either by direct or secondary basis or due to aggravation. 

ORDER

Entitlement to service connection for a right shoulder condition is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


